                                        Mia M. Bloom
Education
Columbia University, Ph.D. with Honors December 1999 Political Science; Middle East International
Relations/Comparative Politics. Dissertation: “Failures of Intervention: The Unintended Consequences of
Mixed Messages and the Exacerbation of Ethnic Conflict.” Committee: Jack Snyder, Lisa Anderson, Roy
Licklider, and Alexander Motyl.
Georgetown University, Masters in Arab Studies (magna cum laude) 1991, School of Foreign Service.
McGill University, Bachelors (Dual Honors) 1989 Russian History, Islamic and Middle East Studies.

Professional Appointments
Georgia State University Department of Communication, Transnational Conflict, Violence and
Extremism. Professor. Teaching courses on conflict, propaganda, gender, social media and terrorism
(07/2015 – present).

Pennsylvania State University International Studies. Associate Professor. Teaching courses in security,
gender, the Arab Israeli Conflict and developing an online Homeland Security masters program, Faculty
Mentor Schreyer Honors College and Faculty Coordinator of the South Asia Program for Schreyer
Honors College (06/09-07/14).

University of Georgia School of International Affairs, Athens, GA. Assistant Professor. (08/06 –
06/09).

University of Cincinnati, Department of Political Science, Assistant Professor (08/04-06/06).

Princeton University Center of International Studies, Post-Doctoral Fellow (includes a year of field
research in Sri Lanka during which I was a non-resident affiliate). (08/01 – 08/03).

Cornell University Departments of Government and Near Eastern Studies, Ithaca. Visiting Assistant
Professor. (9/99-8/01).

Publications

Books:
Bloom, M. (2019). Small Arms: Children and Terrorism. NY: Cornell University Press. [Nominated for
the Grawemeyer Award for the best book Improving World Order.]

Bloom, M. (2011). Bombshell: Women and Terrorism. Philadelphia, PA: University of Pennsylvania
Press.
       b. UK: Bombshell: The Many Faces of Women Terrorists. London: Hurst Publications.

         c. Netherlands: Dutch Translation: Met volle overtuiging: vrouwen en terreur. Amsterdam,
         Netherlands: Leitung Press.

Licklider R. & Bloom, M. (eds.), (2006). Living Together After Ethnic Killing, UK: Routledge, Taylor
and Francis Press (published in the United States 2007).

Bloom, M. (2005). Dying to Kill: The Allure of Suicide Terror. NY: Columbia University Press
(expanded 2nd edition, June 2007). Re-release 2020 for audible.com.
April 2020                                         1
  Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 1 of 11 PageID #: 647
Articles:

Bloom, M. & Lokmanoglu, A., (2020) “From Princess to Pawn. Women’s Roles in Terrorism.” Studies in
Conflict and Terrorism [in production].

Abeysinghe, B., M. Bloom, and R. Sunderraman, (2019) “Localizing Assault Rifles in ISIS Propaganda
Images; Experiments of a semantic segmentation approach.” Transactions on Computational Social
Systems IEEE.

Cardeli, E., Bloom, M., Gillespie, S., Zayed, T., & Ellis, H.B., (2019). “Exploring the Social-Ecological
Factors that Mobilize Children Into Violence” Terrorism and Political Violence.
https://www.tandfonline.com/doi/full/10.1080/09546553.2019.1701444

Bloom, M. & Daymon, C., (2018). “Addicted to Terror? Charting the Psychological Qualities of ISIS
Social Media.” Orbis.

Bloom, M., Tiflati, H, and Horgan J. (2017). “Navigating ISIS’ Preferred Platform: Telegram.” Terrorism
and Political Violence, https://doi.org/10.1080/09546553.2017.1339695

Bloom, M. (2017). “Constructing Expertise: Terrorist Recruitment and “Talent Spotting” in the PIRA,
Al Qaeda, and ISIS.” Studies in Conflict and Terrorism vol. 40 Iss. 7 pp.603-623.

Gill, P., Horner, E., Bouhana, N., Bloom, M., and Horgan, J., (2017). “Terrorist Use of the Internet by the
Numbers: Quantifying Behaviors, Patterns, and Processes. Criminology and Public Policy,” Vol 16 Iss 1
February, pp 99-117.

Horgan, J., Taylor, M., and Bloom, M., (2017). “From Cubs to Lions: A Community of Practice
Perspective on Child Socialization into the Islamic State.” Studies in Conflict and Terrorism. Vol 40. Iss.
7, pp.645-654.

Bloom, M. & Matfess, H. (2016). “Female Suicide Bombers in Nigeria: Boko Haram’s Victims or
Perpetrators?” Prism Journal, Center for Complex Operations, National Defense University vol. 6 #1, pp.
105-121.

Bloom, M., (2015). “Cubs of the Caliphate: Children of ISIS.” Foreign Affairs July 21, 2015,
https://www.foreignaffairs.com/articles/2015-07-21/cubs-caliphate

Bloom, M. & Horgan, J. (2015). “Rise of the Child Terrorist.” Foreign Affairs, February 9,
http://www.foreignaffairs.com/articles/143020/mia-bloom-and-john-horgan/the-rise-of-the-child-terrorist

Bloom, M., (2013). “In Defense of her Honor: Women, Terror and the Internet.” Journal of Post Colonial
Cultures vol. 49 Issue 4.

Kenney, M., Horgan, J., Bloom, M., Carley, KM., and Braddock, K., (2012). “Organisational Adaptation
in an Activist Network: Social Networks, Leadership, and Change in al- Muhajiroun,” Applied
Ergonomics, “Detecting Terrorist Networks.” Vol. 3 iss. 4, pp. 1-9.

Bloom, M., Gill, P. and Horgan, J. (2012). ‘Tiocfaidh ár Mná: Women in the Provisional Irish
Republican Army.’ Behavioral Sciences of Terrorism and Political Aggression. January 2012 vol. 3 (4),
pp.1-15.

Bloom, M. (2011). ‘Bombshells: Women and Terror.’ Gender Issues, Vol. 28, no. 1-2, June, pp. 1-21.

April 2020                                           2
  Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 2 of 11 PageID #: 648
Bloom, M. (2010/11). ‘Life Sciences and Islamic Suicide Terrorism.’ International Security, Vol. 35, no.
3, Winter, pp. 185-192.

Bloom, M. (2010). ‘Death Becomes Her: Women, Occupation, and Terrorist Mobilization,’ PS: Political
Science, July, pp. 445-450.

Bloom, M. (2009). ‘Suicide Terror in South Asia,’ Critical Studies on Terrorism, Vol. 2, issue 2,
September, pp. 353-359.

Bloom, M. (2009). ‘Chasing Rainbows and Butterflies: A Critique of the Search for Personal
Significance,’ Political Psychology, Vol. 30, issue 3, May, pp. 387-396.
Bloom, M. (2007). ‘Female Suicide Bombers: A Global Trend.’ Dædalus, Winter, January – February, pp. 94-102.
        Reprinted in Thomas J. Badey (ed.), Violence and Terrorism 08/09. Boston: McGraw Hill, 2008 ch. 29,
        Unit 8 (reprinted 09/10 and 9/12).
Bloom, M. & Licklider, R. (2005). ‘Living Together After Ethnic Killing: What’s all the Shouting About?’
Security Studies, Spring, pp. 1-11.
Bloom, M. (2004). ‘Palestinian Suicide Bombing: Public Support, Market Share and Outbidding.’ Political
Science Quarterly, Vol. 119, no. 1, Spring, pp. 61-88.
Bloom, M. (2003). ‘Ethnic Conflict, State Terror and Suicide Bombing in Sri Lanka.’ Civil Wars, Frank
Cass, Vol. 6, no. 2, Spring, pp. 54-84.
Bloom, M. (2001). ‘Atrocities and Armed Conflict: State Consolidation in Israel 1948-1956,’ Journal of
Conflict, Security, and Development (Oxford University Press), Vol.3, December, pp. 55-78.

Chapters in Edited Volumes:

Bloom, M. (2020). “Feminism, Rape and War: Engendering Suicide Terror?” In Women’s Voices:
Perspectives on Violence, Threats, and Human Security. Gunhild Hoogensen Gjørv, Richard Matthew,
Tera Dornfeld, and Patricia A. Weitsman (eds.). Athens, OH: Ohio University Press, [in production]

Bloom, M. and Lokmanoglu, A., (2019). “Conducting ‘Virtual Fieldwork’ ISIS Channels on Telegram.”
In Ora Szekely and Peter J. Krause (eds.), Stories from the Field: An Guide to Navigating Fieldwork in
Political Science. New York: Columbia University Press, ch.19 http://cup.columbia.edu/book/stories-
from-the-field/9780231193016.

Bloom, M. (2019). “Women and Violent Extremism: the Past and Future Face of Terrorism” Women and
Countering Violent Extremism. Lina Elsayed & Sarah Zeiger, (eds.) NATO/OTAN Publishers, Geneva,
ch.7.

Bloom, M. (2019). “Weaponizing the Weak: the Growing Role of Children in Terrorist Groups.”
Research Handbook on Child Soldiers. Mark A. Drumbl and Jastine C. Barrett (eds.), Edward Elgar
Publishers, chapter 9.

UNDP and ICAN/WASL, (2019). Invisible Women: Gendered Dimensions of Disengagement,
Rehabilitation and Reintegration from Violent Extremism. Sanam Naraghi Anderlini and Melinda Holmes
(eds.), New York: United Nations Publications, January 11, 2019 (contributor)
http://www.icanpeacework.org/wp-content/uploads/2019/01/INVISIBLE-WOMEN-Full-Report.pdf

Bloom, M. (2018). “Child Soldiers in Armed Conflict” 2018 Armed Conflict Survey. IISS London (pp.36-
50).

April 2020                                          3
  Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 3 of 11 PageID #: 649
Bloom, M. (2017). “Constructing Cultures of Martyrdom Across Religions, Time and Space.” In Michael Stohl,
Scott Englund, and Richard Burchill (Eds.), The Construction of Terrorism. Los Angeles: University of California
Press (pp. 181-192).

Bloom, M. (2017). “Women and Terrorism.” Oxford Research Encyclopedia of Politics. London: Oxford
University Press (pp. 16-39).

Bloom, M. (2016). Hrair Cabayan and Sarah Canna (eds.), Strategic MultiLayer Assessment (SMA) Washington,
District of Columbia: US Army CENTCOM (Central Command).

Bloom, M. (2015). “She-hadis? Online Radicalization and Terrorist Recruitment of Women.” In Julie
Rajan and Sanja Bahun (eds.), Violence and Gender in a Globalized World, Farnham: Ashgate (pp. 225-
254).

Bloom, M. & Horgan, J. (2013). ‘Missing their Mark: the IRA’s failed “Suicide Bomber” Campaign of
1990’ in Michael Innes (ed.), Making Sense of Proxy Wars, NY: Potomac Institute Press, pp.40-65.
[reprinted from Bloom, M. & Horgan, J. (2008). ‘Missing their Mark: The IRA’s Proxy Bomb
Campaign,’ Social Research, Vol. 75, no. 2, Summer, pp. 579-614.]

Bloom, M. (2010). ‘Are There “Root Causes” for Terrorist Support? Revisiting the Debate on Poverty,
Education and Terrorist Finance’ in Benjamin H. Friedman, Jim Harper and Christopher A. Preble, (eds.)
Terrorizing Ourselves: Why US Counter Terrorism Policy is Failing and How to Fix It. Washington: DC,
CATO Institute, pp.45-61.

Bloom, M. (2006). ‘Palestinian Suicide Bombing: Public Support, Market Share and Outbidding’ in David
Rapoport (ed.), Terrorism: Critical Concepts in Political Science. UK: Routledge. [Reprinted from Bloom, M.
(2004). ‘Palestinian Suicide Bombing: Public Support, Market Share and Outbidding.’ Political Science
Quarterly, Vol. 119, no. 1, Spring, pp. 61-88. Also reprinted in John Horgan and Kurt Braddock, (eds.) 2011.
Terrorism: A Reader. UK: Routledge, pp. 183-211.]

Bloom, M. (2006). ‘Devising a Theory of Suicide Terror.’ In Ami Pedazhur (ed.), The Roots of Suicide
Terrorism. London: Taylor and Francis, pp.25-53.

Bloom, M. (1999). ‘The Iraqi Genocide of the Kurds: A Discussion of the Iraqi Secret Police Files’ in
Helen Fein and Roger Smith (eds.), Genocide: Essays Toward Understanding, Early-Warning, and
Prevention. Williamsburg, VA: Cummings and Hathaway Press, Ch. 7, pp.178-199.

Bloom, M. (1996). ‘Genocide and the Case of Iraq: The Anfal Campaign Against the Kurds’ in Albert J.
Jongman (ed.), Contemporary Genocide: Causes, Cases, Consequences. Center for the Study of Social
Conflicts (PIOOM), Leiden University, The Netherlands, pp. 79-94.

Occasional Publications/Op Eds:

Bloom, M. (2020) How Terrorists will Capitalize on the Coronavirus Crisis, Just Security, April 3, 2020
https://www.justsecurity.org/69508/how-terrorist-groups-will-try-to-capitalize-on-the-coronavirus-crisis/

Bloom, M. (2019) “No Place to Hide, No Place to Post. Lessons from the Recent Efforts at De-
Platforming ISIS.” Just Security, December 5, 2019, https://www.justsecurity.org/67605/no-place-to-
hide-no-place-to-post-lessons-from-recent-efforts-at-de-platforming-isis/

Bloom, M. (2019) Does Telegram Foster Online Addiction to Terrorist Propaganda? Preliminary
Findings. Owl in the Olive Tree, The DoD Minerva Research Blog May 29, 2019

April 2020                                          4
  Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 4 of 11 PageID #: 650
https://minerva.defense.gov/Owl-In-the-Olive-Tree/Owl_View/Article/1859857/telegram-and-online-
addiction-to-terrorist-propaganda/

Bloom, M. (2018). Rise of the 'revolutionary womb': The truth about female Jihadis in Britain. Telegraph
(UK), June 5, 2018, https://www.telegraph.co.uk/women/life/rise-revolutionary-womb-truth-female-
jihadis-britain/.

Bloom, M. (2017). Why Is Alt-right Favorite and Academic Fraud Seb Gorka Starring in an Israeli Counter-terror
Conference? September 11, 2017, Tel Aviv: Ha’aretz. https://www.haaretz.com/opinion/1.811450

Cottee, S. & Bloom, M. (2017). Myth of the ISIS Female Suicide Bomber. The Atlantic. September 8,
https://www.theatlantic.com/international/archive/2017/09/isis-female-suicide-bomber/539172/

Bloom, M. (2017). The Islamic State Group has Weaponized children. Macleans. My 24, 2017
http://www.macleans.ca/news/world/islamic-state-has-weaponized-children/

Bloom, M. (2016). “How Islamic State Recruits and Coerces Children.” Washington Post.
https://www.washingtonpost.com/posteverything/wp/2016/08/25/how-the-islamic-state-recruits-and-coerces-
children/?utm_term=.e40859c32a75

Bloom, M. (2016). Allied Tactical Publication (ATP) 3.4.4.1 COIN Tactics. NATO's COIN TACTICS.

Bloom, M. (2016). ISIS defectors: Why they sometimes walk free. CNN.
http://www.cnn.com/2016/02/26/opinions/isis-swedish-teen-social-marlin-stivani-nivarlain/

Bloom, M. (2016). “Was the Nice Attacker Really an ISIS ‘Lone Wolf’?” The Wire. http://thewire.in/author/mia-
bloom/

Bloom, M. (2016). “Are Bystanders to Blame for Terrorism?” Daily Beast, June 14, 2016.
http://www.thedailybeast.com/articles/2016/06/14/terrorism-s-bystander-effect.html.

Bloom, M. (2016). “Brussels Terrorist Brothers: Why Does Jihad Run in the Family?” Daily Beast.
http://www.thedailybeast.com/articles/2016/03/24/brussels-terrorist-brothers-why-does-jihad-run-in-the-
family.html

Bloom, M. & Winter, C., (2015). “Women of ISIL,” Politico, December 7, 2015,
http://www.politico.eu/article/the-women-of-isil-female-suicide-bomber-terrorism/

Bloom, M. & Winter, C., (2015). “How a Woman Joins ISIS.” Daily Beast, December 6, 2015,
http://www.thedailybeast.com/articles/2015/12/06/how-a-woman-joins-isis.html

Bloom, M. (2015). “Six Things You Need to Know About ISIS and Women.” Washington Post, Monkey
Cage, June 4, 2015 http://www.washingtonpost.com/blogs/monkey-cage/wp/2015/06/04/six-things-you-
need-to-know-about-women-and-isis/

Bloom, M. (2015). “Exploit Schisms Already Hurting ISIS.” New York Times, June 1, 2015.
http://www.nytimes.com/roomfordebate/2015/06/01/can-victory-over-isis-be-more-than-a-mirage/exploit-
schisms-that-are-already-hurting-isis

Bloom, M. (2014). “How the Islamic State is Recruiting Western Teens.” October 5, 2014, Washington
Post, http://www.washingtonpost.com/posteverything/wp/2014/10/09/how-the-islamic-state-is-recruiting-
western-teen-girls/

April 2020                                         5
  Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 5 of 11 PageID #: 651
Bloom, M. (2014) “Armed and Innocent?” Washington Post, Monkey Cage, September 11, 2014
http://www.washingtonpost.com/blogs/monkey-cage/wp/2014/09/11/armed-and-innocent/.

Bloom, M. (2014). “Even Al Qaeda denounced beheadings. Why ISIS is bringing them back.” August 22,
2014, Washington Post, http://www.washingtonpost.com/posteverything/wp/2014/08/22/even-al- qaeda-
denounced-beheading-videos-why-the-islamic-state-brought-them-back/

Bloom, M. (2014). “Female Suicide Bombers: Not a New Phenomenon.” Washington Post, Monkey
Cage, August 6, 2014 http://www.washingtonpost.com/blogs/monkey-cage/wp/2014/08/06/female-
suicide-bombers-are-not-a-new-phenomenon/

Bloom, M. & Horgan, J. (2014). “New Terror Weapon: Little Girls?” CNN Opinion, January 7, 2014,
http://www.cnn.com/2014/01/07/opinion/bloom-horgan-afghanistan-girl/

Bloom, M. (2011). “Women and Children Constitute The New Faces of Terror.” CNN Security
Clearance, http://security.blogs.cnn.com/tag/by-mia-bloom/

Bloom, M. (2009). ‘An Intimate Look at Female Terrorists,’ Dynamics of Asymmetric Conflict, Vol. 2,
issue 2, pp. 138-141.

Bloom, M. (2009). ‘What the Tigers Taught Al Qaeda,’ Washington Post, Op Ed, May 24.

Bloom, M. & Horgan, J. (2008). ‘Missing their Mark: The IRA’s Proxy Bomb Campaign,’ Social
Research, Vol. 75, no. 2, Summer, pp. 579-614.

Bloom, M. (2007). ‘Women as Victims and Victimizers’ in Countering the Terrorist Mentality, US Dept of State,
June, pp.1-8.

Bloom, M. (2005). ‘Mother. Daughter. Sister. Bomber.’ Bulletin of the Atomic Scientist, November/December,
pp.54-62.

Bloom, M. (2005). ‘Terror’s Stealth Weapon – Women.’ LA Times, Op Ed, November 19.

Bloom, M. (2005). ‘Saudi’s Grim Export- Suicide Bombers.’ LA Times, Op Ed, July 17.
Bloom, M. (2003). ‘In the Belly of the Tigers’. World Press Review, Spring.

Manuscripts in Progress or Under Review
Bloom, M. (2020). Veiled Threats: Women and Jihad. Washington, DC: Brookings Press [In production]

Ellis, H. B, Cardeli, E, Bloom, M, and S. Weine, “Understanding the needs of children returning from
ISIS controlled territories through an Emotional Security Theory lens: Implications for practice,” Journal
of Traumatic Stress.

Veilleux-Lepage, Y., B. Abeysinghe, A. Dicker, C. Goodwin, R. Sunderraman, & M. Bloom. “The
Application of Deep Learning to Classify Islamic State Multimedia Propaganda.” [Submitted to
Terrorism and Political Violence].

Joseph, K. Benigni, M., Wei, W. Carley, K.M., and M. Bloom, War or Adaptation? Arab Spring
Stories in News and Twitter. IEEE Transactions on Computational Social Systems. [Revised and

April 2020                                          6
  Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 6 of 11 PageID #: 652
Resubmitted]

Bloom, M. and Veilleux-Lepage, Y. “Just a Flesh Wound: Disabled Fighters in Islamic State
Propaganda.” [R & R Perspectives].

Bloom, M. “Afghanistan's Bacha Bazi: Etiology of Child Sexual Abuse.” [Working paper.]

Elliott, I. & Bloom, M. “Grooming for Violent Extremism: A self-regulation approach to child grooming
for violent extremism.” [Under review at VOXPol]


Awarded Grants
Minerva FY 19-024 “The Jihadi Archive: A Database of Terrorist Tactics & Techniques.” N00014-19-1-
2701 Principal Investigator January 2020 - December 2020 $80,000.

Minerva FY 16-024 “Documenting the Virtual Caliphate.” Office of Naval Research (ONR) Minerva
Research Initiative N00014-16-1-3174 Principal Investigator 2016-2020 $255,000.

Minerva FY 13-024 “Preventing the Next Generation: Mapping the Pathways of Children’s Involvement
in Violent Extremist Organizations.” Office of Naval Research (ONR) Minerva Research Initiative
N00014-16-12693 Principal Investigator with B. Heidi Ellis 2016-2020 $941,169.

Minerva FY 12-024 “Multi-Level Computer Modeling of State Stability,” Office of Naval Research
(ONR) Minerva Research Initiative (MRI) N00014-13-10835 Co-Investigator with Kathleen Carley,
2013-2017 $450,000.

‘Sexual Violence during Armed Conflict SVAC,’ Dara K. Cohen, Scott Gates, Ragnhild Nordas,
Department of National Defence Norway 2012-2018, (Advisory Board).

‘Sexual Violence and Armed Conflict,’ Co-investigator with Dara Cohen, Scott Gates, Ragnhild Nordas,
Elisabeth Wood, National Science Foundation, 2013 (Advisory Board).

ONR FY 09-024 “Mapping the Trajectories of Military Occupation and Intervention,” Office of Naval
Research (ONR) N00014-09-1-0667 Principal Investigator, 2009-2012 $982,023.

ONR FY 08-016 “Competitive Adaptation in Terrorist Networks,” Office of Naval Research (ONR),
2009-2011 Co-Principal Investigator $3.1 million dollars.

Bureau of Intelligence and Research, Department of State, 2008 – 2010, $10,000/year.

ONR FY 08-016 “Mimicry, Deception and Violence,” Grant from the Office of Naval Research (ONR)
2008 – 2009, Co-Principal Investigator, $164,549.

UK Ministry of Defence (MOD) research grant, “Radicalisation and Suicide Bombing” 2006-7 Co-
investigator with Andrew Silke and John Horgan (PI) $58,000.

Honors and Fellowships
Member of the Research Network for the United Nations Counter Terrorism Executive Directorate
(UNCTED), September 2017- present, briefed the UN Security Council on December 3, 2018 on female
and child returning ISIS foreign fighters, policy advisor to UNITAD for prosecution of ISIS war crimes.

April 2020                                         7
  Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 7 of 11 PageID #: 653
Member of the Global Research Network on Terrorism and Technology (GRNTT), Brookings Institution, May
2019 – present.

Radicalization Expert Board, Anti Defamation League (ADL) Research Task Force, Washington, DC
October 2018 – present.

Advisor on Female Violent Radicalization, White House Summit on Countering Violent Extremism
(CVE), February 18-21, 2015.

UN Security Council Resolution 1325 Steering Committee, in association with the Count Folke
Bernadotte Academy (FBA) Expert Group, Sweden and PRIO, Norway, September 2008 - present.

Institute for Women, Peace and Security, Research Associate, Georgetown University, School of Foreign
Service, 2013 – present.

The Council on Foreign Relations, CFR Term Member 2003-2008.

Rhodes University Scholarship, South Africa. Post-doctoral fellowship, declined 2003 ($75,000 Rand)

International Center for Ethnic Studies (ICES), Research Fellowship, 2002-2003 $20,000.

SSRC MacArthur, Global Security and Cooperation Award 2001-2003 $37,000.

Princeton University, Center of International Studies, Post-Doctoral Fellowship 2001-2003 $35,000.

Harvard University, Pre-doctoral Fellowship, Weatherhead Center for International Affairs 1996-97 and
summer 1999 post-doctoral fellow, $25,000.

Columbia University, President’s Fellowship 1995-96; 1996-97; 1997-98; 1998-99 $10,000 per year.

Morris Abrams Award in International Relations (inter-university competition) 1997-98 $5,000.

Columbia University, Transnational Security and Conflict Resolution Fellowship 1996-97 $14,000.

United States Institute of Peace (USIP), Jennings Randolph Peace Scholar Award 1995-96 $25,000.

Columbia University, Middle East Institute, Summer Traveling Fellowship, 1995 $2,000.
Association of Universities and Colleges of Canada, Military and Strategic Studies Award 1993-94 $20,000.

Georgetown University, Center for Contemporary Arab Studies Fellowship 1989-91; Pi Sigma Alpha
Honors Society $30,000.

McGill University, Faculty of Arts and Sciences Fellowship 1987-1988; Faculty Scholar (top 5%) and
Scarlet Key Honors Society (top 2%) 1988 &1989.

Tel Aviv University Scholarship 1985-1986, $20,000



Grants Under Review

April 2020                                         8
  Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 8 of 11 PageID #: 654
ONR BAA WHS-AD-FOA-19 Minerva Research Initiative, “From Online to Offline Radicalization:
“Reader to Leader” in the Indo-Pacific Region.” Principal Investigator with Julie Chernov, Ali Fisher,
Adam Joinson, Jacob Zenn, and Sophia Moskalenko, $2,265,333.

DHS BAA AD 19 – 025 “The Adaptability and Vulnerability in the Incel Ecosystem.” Principal
Investigator with Shuki Cohen, $195,166.

Minerva FY 19-024 “Documenting the Virtual Caliphate II: Transitions from Basic to Applied Research.”
Air Force Research Laboratory 6.2 Research Initiative CTTSO, Principal Investigator, 1.2 million.

Select Papers Presented at Academic Conferences
Bloom, M. “‘Outbidding' Revisited: When ISIS and Al Qaeda Compete for Publicity, Recruits, and
Resources” & “From Camouflage to Carnage: Competition, Mimicry and Claims of Responsibility
among Terrorist Groups” International Studies Association, Toronto, March 27 – 30, 2019.

Bloom, M. “Roundtable on Terrorism and Social Media.” International Studies Association, San
Francisco, April 4-9, 2018.

Bloom, M. “Child Foreign Fighters” George Washington University, “Foreign Fighters: New Directions
and Challenges,” Washington, DC, March 5-6, 2018.

Bloom, M. & Daymon, C. “Telegram and the Future of the ISIS Caliphate.” Foreign Policy Research
Institute (FPRI) Philadelphia, PA, February 27-28, 2018.

Bloom, M. & Daymon, C. “Addicted to Terror: Navigating ISIS Social Media.” Society for Terrorism
Research, New York City, August 15, 2017.

Bloom, M. “Grooming for Violent Extremism: A self-regulation approach to child grooming for violent
extremism.” Lethal Aid and Human Security Conference, UNC - Chapel Hill, June 21, 2017.

Bloom, M. “Child Foreign Fighters,” International Studies Association, Baltimore, MD February 22,
2017.

Bloom, M. “Women and Children and Terrorism,” ESRC Conference on Youth Extremism, London, January 20,
2017.

Bloom, M. “Jihadi Exploitation of Women: ISIS and Boko Haram.” International Studies Association,
Atlanta March 17, 2016.

Bloom, M. “Constructing Expertise: Terrorist Recruitment Strategies IRA, Al Qaeda and ISIS.” How
Terrorists Learn. British Academy, June 17-19, 2015.

Bloom, M. “Jihad al Nikah, Gender based Violence and the Islamic State.” Count Folke Bernadotte 1325
Working Group, Sweden, June 6-10, 2015.

Bloom, M. “Weaponizing the Weak: The Role of Children in Pakistani Terrorist Movements.” Paper
Presented to the International Studies Association March 27, 2014.

Bloom, M. “Afghanistan's Bacha Bazi: Etiology of Child Sexual Abuse.” Paper presented to the
International Studies Association, March 28, 2014.


April 2020                                         9
  Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 9 of 11 PageID #: 655
Bloom, M. “Constructing Expertise, Talent Scouting Among Terrorist organizations.” August 29, 2013,
Paper Presented to the American Political Science Association, Chicago.

Bloom, M. “Weaponizing the Weak: Charting the Rise of Children in Violent Extremist Organizations.”
University of Michigan, Department of Political Science, February 25, 2013.

Bloom, M. “Sexual Violence Against Men in Militant Organizations.” Paper Presented to the Count
Folke Bernadotte Academy, UNSC 1325 Advisory Committee, October 23, 2012.

Bloom, M. "Weaponizing the Weak: Child Exploitation by Terrorist Organizations and Their Pathways to
Involvement" Paper Presented to the ISAC/TISS conference, October 5, 2012
Bloom, M. “Dying Too Young: Pathways for Child Terrorists and Child Soldiers in Africa and the
Middle East.” Paper presented to the ISA March 15, 2011.

Bloom, M. “Sexual Violence During Occupation: Do Occupation Forces Rape?” Paper Presented to the
International Studies Association, March 16, 2011.

Bloom, M. “Sexual Violence During Occupation: Do Occupation Forces Rape?” Paper presented to UN
Security Council Resolution 1325, Protection of Women During Combat Steering Committee; Harvard
University JFK School and PRIO January 27-29, 2011.

Bloom, M. “Sources of Terrorist Finance: From the Hawala System to Diaspora Extortion.” Briefing to
CIA HQ, Langley, VA December 1, 2010.

Bloom, M. “Don't Shoot! The Sanctity of Noncombatants and the Growing Phenomenon of Female and
Child Terrorist Operatives.” Paper Presented to the 2010 APSA, September 3, 2010.

Bloom, M. “Women and Terrorist Recruitment on the Internet.” Paper Presentation to the New Media
Conference at the University College Dublin, September 8, 2010.

Bloom, M. “Specific Abuse of Women as a Motivator for Insurgency and Terrorism.” Paper Presented to
the 2010 APSA, September 4, 2010.

Bloom, M. and Rossi, E., “The Women in Black: The Role of Kinship and Coercion in the Dubrovka
Theater Siege.” Presentation to the Association for the Study of Nationalism (ASN) April 15, 2010.

Bloom, M. “Death Becomes Her: The Changing Role of Women and Violence.” Presentation at UN
Workshop, UN Security Council Resolution 1325, Protection of Women During Combat Steering
Committee.

Professional Service
Editor: Special Series Editor for Studies in Violence and Terrorism, Stanford University Press,
(2017-present)
Editorial Boards: Security Studies (2017 – present), Terrorism and Political Violence (2012 – present),
Dynamics of Asymmetric Conflict (2016-present).
Advisory Board: Center for the Study of Terrorism, Rome (2013- present).
ISA Board, J. Ann Tickner Award Committee (incoming March 2020 – March 2022)

Book Manuscript reviewer: Cambridge University Press, Cornell University Press, Columbia University
Press, Georgetown University Press, Johns Hopkins University Press, Lynne Reiner, New York
University Press, Oxford University Press, Stanford University Press, SUNY University Press, Syracuse
April 2020                                         10
 Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 10 of 11 PageID #: 656
University Press, University of Pennsylvania Press, Polity, and Routledge.

Article Manuscript reviewer: International Organizations, Security Studies, International Security,
World Politics, Terrorism and Political Violence, Studies in Conflict and Terrorism, Crime, Law and
Social Change, and Violence and Gender.

Book reviewer: Terrorism and Political Violence (2005 – present).

Grant Reviewer: AFOSR, Minerva Research Initiative, National Science Foundation, Israeli Science
Foundation, National Institute of Justice; Nominator: MacArthur Fellows Program (genius award)

Media and Outreach
I engage in extensive outreach activity, promoting scholarly research to a wide variety of local, national
and international venues. These include the New York Times, US News and World Report, Newsweek,
Time Magazine, MSNBC, CNN, BBC, ABC, CBS, NPR, CTV, CBC, and Fox News.

Languages
Fluent in English, French, Hebrew, Advanced Proficiency in Modern Standard Arabic, Spoken Egyptian
Dialect, Proficient in Russian, Ancient Aramaic, Spanish, Portuguese, completed introductory Serbo-
Croatian and some limited conversational ability in Tamil.

Courses Taught
Georgia State University: JOURN 4780 Women and the Media; COMM 6900 Women, Violence and the
Media, HON 3260 Terrorism and Propaganda, HON 3260 Psychology of Terrorism. COMM 7000
Targeted Persuasion, Encrypted Apps and Social Media (independent study).

Penn State University: PLSC 438 “National Security,” HLS 805 “Homeland Security: Terrorism, Threats
and Insurgency,” WMNST 497B “Seminar on Rape and War,” JWST 497 “Arab Israeli Conflict,” and
SHC497 “Politics, Culture and Human Rights in South Asia.”

University of Georgia: IA 4365 “The Politics of South Asia,” IA 4380 “Peace Studies: Civil Wars, Ethnic
Conflict and Political Violence,” IA 3300 Global Studies and Comparative Politics, IA 4770 Arab Israeli
Conflict Seminar, and IA 4780H Honors Seminar on Rape and War.

Cornell University: GOVT 181: Intro to IR; GOVT 358: Contemporary Middle East and North African
Politics; GOVT 385: US Foreign Policy; GOVT 397: Arab-Israeli Conflict (seminar); WMS 281: Women
and Gender in the Middle East and North Africa; GOVT 693: International Intervention and Ethnic
Conflict (graduate seminar).

Letters of Recommendation can be requested from the following:

    •   Professor Daniel J. Byman, Georgetown University dlb32@georgetown.edu
    •   Professor Ami Pedahzur, University of Texas, Austin, pedahzur@austin.utexas.edu.
    •   Professor Victor Asal, Professor of Public Policy, SUNY Albany, vasal@albany.edu.
    •   Professor Jessica Stern, Pardee School of Global Studies, Boston University, sternjes@bu.edu
    •   Professor Besma Momani, Professor of Political Science, University of Waterloo,
        bmomani@uwaterloo.ca
    •   Professor Greg Lisby, Chair of the Department of Communication, Georgia State University.
        glisby@gsu.edu
April 2020                                           11
 Case 2:19-cr-00013 Document 101-1 Filed 05/15/20 Page 11 of 11 PageID #: 657
